Plaintiffs claim they had a contract with defendant, which by its terms could be modified only in a certain way, that defendants did not adopt that way and yet claim that the contract is modified. The action is to enjoin defendants from proceeding upon the modified form of the contract. Order denying defendants’ motion for judgment dismissing the complaint on the ground that the court has not jurisdiction of the subject of the action and for insufficiency unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendants to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., Townley, Glennon and Untermyer, JJ.